                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JEWISH FEDERATION OF
LINCOLN INC., a Nebraska Non-
Profit Corporation,                                    4:18-CV-3048

                  Plaintiff,
                                                         ORDER
vs.

JENNIFER ROSENBLATT and
KURT KNECHT,

                  Defendants.

      This matter is before the Court on the plaintiff's Motion for Default
Judgment (filing 32) as to defendant Jennifer Rosenblatt. The Court will deny
the motion without prejudice, because it is premature. Under Fed. R. Civ. P.
55, an entry of default must precede the entry of a default judgment. Tollefson
v. Pladson, 508 Fed. Appx. 593, 595 (8th Cir. 2013); Hagen v. Sisseton-
Wahpeton Cmty. Coll., 205 F.3d 1040, 1042 (8th Cir. 2000); Johnson v. Dayton
Elec. Mfg. Co., 140 F.3d 781, 783-84 (8th Cir. 1998); Webster Indus., Inc. v.
Northwood Doors, Inc., 244 F. Supp. 2d 998, 1003 (N.D. Iowa 2003).

      IT IS ORDERED:

      1.    The plaintiff's Motion for Default Judgment (filing 32) is
            denied without prejudice.

      2.    The Clerk of the Court is directed to enter Rosenblatt's
            default pursuant to Fed. R. Civ. P. 55(a) and NECivR 55.1(a).

      Dated this 11th day of December, 2018.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
